564 So.2d 1262 (1990)
STATE of Florida, Appellant,
v.
Peter Norman FRASER, Appellee.
No. 89-03256.
District Court of Appeal of Florida, Second District.
August 10, 1990.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Erica M. Raffel, Asst. Atty. Gen., Tampa, for appellant.
James Marion Moorman, Public Defender, Bartow, and Allyn Giambalvo, Asst. Public Defender, Clearwater, for appellee.
FRANK, Judge.
The state challenges the downward guidelines departure sentence imposed upon the appellee, Peter Fraser. The state alleges and Fraser concedes, that the trial court failed to provide written reasons justifying the downward departure. Recently, in Pope v. State, 561 So.2d 554 (Fla. 1990), the Florida Supreme Court held that upon remand for failure to provide written reasons, the trial court must resentence the offender within the recommended guidelines range. Although Pope was an upward departure, this court, in State v. Cook, 15 F.L.W. 1822 (Fla.2d DCA July 13, 1990), applied Pope in a downward departure setting.
We must, therefore, reverse Fraser's sentence and remand for resentencing, pursuant to the guidelines. In all other aspects, this matter is affirmed.
DANAHY, A.C.J., and PATTERSON, J., concur.